Citation Nr: 0207308	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  98-07 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
fracture of the spine at the mid-upper level.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to an increased (compensable) evaluation for 
residuals of fracture of the 3rd right metatarsal (MT).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 5 to October 7, 
1960.

A June 1988 RO rating decision denied service connection for 
residuals of fracture of the spine at the mid-upper level.  
The veteran was notified of the determination in June 1988 
and he did not appeal.

In 1997, the veteran submitted an application to reopen the 
claim for service connection for a back disorder and he 
submitted a claim for increased compensation for his service-
connected finger disorder.  The appeal came to the Board of 
Veterans' Appeals (Board) from a July 1997 RO rating decision 
that denied an increased (compensable) evaluation for 
residuals of fracture of the 3rd right MT.  In February 2001, 
the Board remanded the case to the RO for additional 
development.

The RO in March 1998 and later rating decisions determined 
that no new and material evidence had been submitted to 
reopen the claim for service connection for residuals of 
fracture of the spine at the mid-upper level, and denied 
service connection for a low back disorder.  The veteran 
appealed those determinations.  The issues now for appellate 
consideration are listed on the first page of this decision.


FINDINGS OF FACT

1.  An unappealed June 1988 RO rating decision denied service 
connection for residuals of fracture of the spine at the mid-
upper level.

2.  Evidence received subsequent to the June 1988 RO rating 
decision is not of such significance that it must be 
considered in order to fairly decide the claim of service 
connection for residuals of fracture of the spine at the mid-
upper level.

3.  Service connection is currently in effect for residuals 
of fracture of the 3rd right MT, rated zero percent; and 
granuloma, rated zero percent.

4.  A low back disorder was not present in service or for 
many years later, and is not related to disease or injury in 
service or to a service-connected disability.

5. The residuals of fracture of the 3rd right MT are 
asymptomatic.



CONCLUSIONS OF LAW

1.  The unappealed June 1988 RO rating decision, denying 
service connection for residuals of fracture of the spine at 
the mid-upper level, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for residuals of 
fracture of the spine at the mid-upper level.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a), effective prior to 
August 19, 2001.

3.  A low back disorder was not incurred in or aggravated by 
active service; nor may arthritis of the lower spine be 
presumed to have been incurred in or aggravated by active 
service; nor is a low back disorder proximately due to or 
related to a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 1153 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001).

4.  The criteria for an increased (compensable) evaluation 
for residuals of fracture of the 3rd right MT are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Code 
5284 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA redefined VA's duty to assist a claimant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's application to reopen a claim for service 
connection for residuals of fracture of the spine at the mid-
upper level, and to his claims for service connection for a 
low back disorder and an increased (compensable) evaluation 
for residuals of fracture of the 3rd right MT, and that the 
requirements of the VCAA have in effect been satisfied.

The provisions of the VCAA do not require VA to assist a 
claimant in the development of evidence to reopen a 
disallowed claim unless new and material evidence has been 
received, as provided by 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(g).  However, neither do those provisions prohibit VA 
from providing some assistance to a claimant in the 
development of new and material evidence to reopen a 
previously denied claim.  The above-noted amended VA 
regulations provide for some assistance to a claimant in the 
development of evidence to reopen a previously finally denied 
claim, provided the claimant has submitted sufficient 
information to identify and locate the records.  66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1), (2), and (3).  Those regulatory revisions 
apply to claims filed on or after August 29, 2001, and do not 
apply to the veteran's claim being discussed in this 
decision.

In this case, the Board finds that some assistance to the 
veteran in the development of evidence to reopen his finally 
disallowed claim for service connection for residuals of 
fracture of the spine at the mid-upper level is warranted 
provided that development would serve a useful purpose.  VA 
also has the duty to assist him in the development of his 
other claims.  The veteran and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claims, that 
essentially notify the veteran of the evidence needed to 
prevail on the claims.  A review of the record shows he was 
provided with medical examinations in the processing of his 
claims and that the RO sent him a letter in April 2001 
notifying him of the evidence needed to substantiate his 
claims and offering to assist him in obtaining any relevant 
evidence.  With respect to the duty to notify a claimant of 
which evidence VA will obtain and which the claimant must 
obtain, the April 2001 letter effectively offers to obtain 
all evidence the claimant identifies.  As such, the duty to 
notify established by 38 U.S.C. § 5103(a), as recently 
amended, has been satisfied.  There is essentially no 
identified evidence that has not been accounted for, and the 
veteran and his representative have had the opportunity to 
submit additional argument and/or evidence.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to him in the development of those 
claims.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The extensive 
record on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claims.  Hence, no further assistance to 
the veteran is required to fulfill any VA duty to assist him 
in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Residuals of 
Fracture at the Mid-Upper Level

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2001).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a),(b).  A veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

Specified diseases that develop a certain level of disability 
within a stated time after separation from service shall be 
considered to have been incurred in or aggravated by such 
service, notwithstanding that there is no record of evidence 
of such disease during the period of service.  38 U.S.C.A. 
Sec. 1112(a) (West 1991 & Supp. 2001); Splane v. West, 216 F. 
3d 1058 (Fed. Cir. 2000).

The June 1988 RO rating decision denied service connection 
for residuals of fracture of the spine at the mid-upper 
level.  The veteran was notified of the decision and he did 
not appeal.  An unappealed decision is final with the 
exception that a claimant may later reopen the claim if new 
and material evidence is submitted.   38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).  The 
question now presented is whether new and material evidence 
has been submitted since the unappealed June 1988 RO rating 
decision to permit reopening of the claim.  38 
C.F.R. 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  For evidence to be deemed new, it must not be 
cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether the evidence links the claimed 
disability to an incident of service).  A determination by VA 
that information constitutes "new and material evidence" 
means that the new information is significant enough, either 
by itself or in connection with evidence already of record, 
that it must be considered in order to fairly decide the 
merits of a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the veteran's claim filed in 1997.

The evidence of record at the time of the June 1988 RO rating 
decision consisted of statements from the veteran to the 
effect that he had sustained a fracture of the spine before 
and after service, that he fell off a tank in service and 
incurred or aggravated his spine condition, and that his 
spine condition was causally related to his service-connected 
right finger disorder.  The evidence then of record also 
included service, VA, and private medical records that the 
veteran had kyphosis ("abnormally increased convexity in the 
curvature of the thoracic [i.e., dorsal] spine as viewed from 
the side; hunchback;" Dorland's Illustrated Medical 
Dictionary 826 (25th ed. 1974)) of the spine at the time of 
his medical examination for entry into service, that did not 
show treatment for a spine condition in service, that 
indicated he had sustained a fracture of the spine in an 
automobile accident around 1965, and that did not show the 
presence of degenerative disc disease of the cervical spine 
until many years after service.

The evidence received after the June 1988 RO rating decision 
includes additional statements from the veteran to the effect 
that he had sustained a fracture of the spine before and 
after service, that he fell off a tank in service and 
incurred or aggravated his spine condition, and that his 
spine condition was causally related to his service-connected 
right finger disorder.  This evidence is similar to 
statements from the veteran of record in June 1988 and is not 
new evidence.  

The evidence received after June 1988 also includes VA and 
private medical records, including records received with 
documents from the Social Security Administration (SSA) in 
1997, that continue to show the presence of mid and upper 
back conditions, including arthritis, after service, but that 
do not link any of those conditions to an incident of 
service.  Recently received service department documents 
pertaining to the veteran's discharge for unsuitability 
contain a statement from his unit commander including the 
following:

The said subject is slightly obese and 
any physical exertion results in constant 
complaining of back, stomach, head, and 
leg trouble.

The additional evidence is not new and material because it is 
either cumulative (evidence showing current disability, and 
repeated assertions by the veteran of back injury in 
service), or it is not of such significance that, alone or 
with the other evidence of record, it must be considered in 
order to fairly decide the merits of the claim for service 
connection for residuals of fracture of the spine at the mid-
upper level.  38 C.F.R. § 3.156(a); Hodge, 155 F. 3d 1356.

As no new and material evidence has been submitted, there is 
no basis to reopen the claim for service connection for 
residuals of fracture of the spine at the mid-upper level, 
and the June 1988 RO rating decision remains final.


II.  Service Connection for a Low Back Disorder

Service medical records show that the veteran had kyphosis of 
the spine at the time of his medical examination in April 
1960 for enlistment into service.  Those records do not show 
treatment for a low back condition.

Service documents show that the veteran was given an 
administrative discharge.  Those documents note that he 
complained of various medical problems, including problems 
with his back.  Those documents do not show the presence of 
any disorders.

The post-service medical records consist of VA and private 
medical reports, including reports received with SSA 
documents in 1997, of the veteran's treatment and evaluations 
from the 1960's to 2000.  The more salient medical reports 
related to the claims reviewed in sections II and III of this 
decision are discussed in the appropriate sections.

The veteran underwent a VA medical examination in February 
1965.  He gave a history of a "cracked back" sustained in 
an automobile accident about one month earlier.  "He can't 
say that this was in any way connected with service."  

A private medical report dated in April 1981 notes that the 
veteran had been receiving treatment since 1978.  In 1978, he 
was found to have a cervical disk syndrome at C5-6 and acute 
dorsal strain with underlying compression of the dorsal 
vertebrae.  X-rays in 1980 revealed degenerative disk disease 
at C5-6 and definite radiologic findings of severe cervical 
disk degeneration.  A low back disorder was not noted.  

A private medical report shows that the veteran underwent X-
ray studies in November 1987.  The studies revealed a 
scoliosis with convexity to the left, compression of the 12th 
thoracic vertebrae and the first lumbar vertebrae, and 
generalized bone demineralization.

A private medical report shows that X-rays of the veteran's 
lumbosacral spine were taken in January 1988.  Mild 
degenerative changes associated with Scheuermann's disease at 
T-12 were found.

The veteran underwent a VA medical examination in June 1998.  
The diagnoses were chronic myofascial syndrome of the 
paravertebral muscles and trapezial, and the paralumbar 
muscles, bilaterally; and degenerative joint disease of the 
lumbar spine.  X-rays of the veteran's lumbar spine showed 
changes mostly in the thoracic spine.  Osteophytes were found 
in the L1-2 area. 

The medical evidence shows that the veteran was seen for low 
back problems in the 1980's and 1990's.  Those records show 
that he was diagnosed as having low back pain.

A review of the record shows that service connection is 
currently in effect for residuals of fracture of the 3rd 
right MT, rated zero percent; and granuloma, rated 
zero percent.  The combined rating for the service-connected 
disabilities is zero percent.

The service medical records do not show the presence of a low 
back disorder, and the post-service medical records do not 
reveal the presence of a low back disorder until the 1980's, 
many years after the veteran's separation from service.  
There is no competent evidence linking the veteran's low back 
condition to an incident of service or to a service-connected 
disability.  The veteran's lay statements linking his low 
back problems to an incident of service and to his service-
connected right finger disorder are not competent evidence 
because the record does not show that he has the education, 
training or experience to make medical diagnoses, statements 
or opinions.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(1)); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, these statements are 
outweighed by what he said in 1965, at a time much closer to 
service, that he could not historically connect his back 
problems to service.

After consideration of all the evidence, the Board finds that 
it does not show the presence of a chronic low back condition 
in service or for many years later, and that it does not link 
the veteran's low back problems to an incident of service or 
to a service-connected disability.  The preponderance of the 
evidence is against the claim for service connection for a 
low back disorder, and the claim is denied.


III.  Increased (Compensable) Evaluation for Residuals
of Fracture of the 3rd Right MT

A March 1965 RO rating decision granted service connection 
for residuals of fracture of the 3rd MT.  A zero percent 
evaluation was assigned for the condition, effective from 
December 1964.  The zero percent evaluation has remained 
unchanged since then.

VA medical reports show that the veteran was treated for 
right foot problems in 1997.  Those reports do not show that 
he was seen for residuals of fracture of the 3rd MT.

The veteran underwent a VA medical examination in June 1998.  
It was noted that he had recently undergone right foot 
surgery involving the first metatarsophalangeal joint.  It 
was also noted that he had a 5th MT tailor's bunionectomy of 
the right foot at that time.  He had a cavus foot, 
bilaterally.  There were no effusions or other bony 
abnormalities of the right foot noted.  The right first 
metatarsophalangeal joint revealed a successful fusion with 
no motion or effusion evident at that site.  A small 
prominence was noted over the dorsal aspect, most likely a 
prominent screw head; otherwise, the surgery site appeared to 
be normal and the surgery appeared to have been quite 
successful   A tailor's bunionectomy without residuals at 
that site was also noted.  There was no palpable pain at the 
3rd MT area.  There were no bony abnormalities and there was 
full range of motion at the lesser metatarsophalangeal 
joints.  X-rays of the right foot revealed a fusion with a 
plate and screw fixation over the right first 
metatarsophalangeal joint, and tailor's bunionectomy with 
exostosectomy performed on the right 5th metatarsal head.  
The impressions were status post fusion of first 
metatarsophalangeal joint of the right foot with no motion at 
that joint; status post tailor's bunionectomy of the right 
5th MT area; and no residuals of right 3rd MT fracture.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of joint disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The residuals of fracture of the 3rd right MT will be rated 
analogous to a right foot injury because such residuals may 
produce right foot impairment.  38 C.F.R. § 4.20 (2001).  The 
evidence indicates that the veteran has other right foot 
conditions that have not been related to service.  The 
manifestations of non-service-connected right foot conditions 
may not be considered in the evaluation of the service-
connected residuals of fracture of the 3rd right MT.  
38 C.F.R. § 4.14 (2001).

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent rating requires moderately severe 
residuals.  Severe residuals of foot injuries warrant a 
30 percent evaluation.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Code 5284.

In this case, the evidence reveals that the veteran has been 
treated for right foot conditions other than the residuals of 
fracture of the 3rd right MT.  The evidence, including the 
report of his VA medical examination of the right foot in 
June 1998, reveal that the residuals of fracture of the 3rd 
right MT are asymptomatic.  Hence, the evidence does not 
support the assignment of a compensable evaluation for those 
residuals under diagnostic code 5284.  The preponderance of 
the evidence is against the claim for an increased evaluation 
for residuals of fracture of the 3rd right MT, and the claim 
is denied.

The preponderance of the evidence is against the claims for 
service connection for a low back disorder and an increased 
(compensable) evaluation for residuals of fracture of the 3rd 
right MT.  Therefore, the benefit of the doubt doctrine is 
not for application with regard to those claims.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


	(CONTINUED ON NEXT PAGE)

ORDER

The application to reopen the claim for service connection 
for residuals of fracture of the spine at the mid-upper level 
is denied.

Service connection for a low back disorder is denied.

An increased (compensable) evaluation for residuals of 
fracture of the 3rd right MT is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

